Title: To George Washington from Walter Steuart, 27 June 1758
From: Steuart, Walter
To: Washington, George



Sir,
Raes Town June 27th 1758

I Acknowledge the Recet of your Letter by Capt. Fields, Inclosing me a Blank Commission; but his being detain’d so long upon the Way to Fort Littleton, prevented my sending ane Express to Winchester, & I was told by Coll Bouquet that the day I got your Letter, you was to set off for Fort Cumberland—I Confess my self greatly Obliged to you for your kind offer, And agree with you in oppinion, that a Compy in the Regiment is preferable to the Lieutcy of the Troop, therefore shall keep the Commission you sent me, & trust to the event of this Campaign for my Continuance. I am Sir with due respect yr most Obedt humle Servt

Walter Steuart

